
	
		II
		112th CONGRESS
		2d Session
		S. 3705
		IN THE SENATE OF THE UNITED STATES
		
			December 21, 2012
			Mr. Baucus (for himself,
			 Mr. Kerry, Ms.
			 Collins, Mr. Cardin,
			 Mrs. Shaheen, Ms. Snowe, and Mr.
			 Conrad) introduced the following bill; which was read twice and
			 referred to the Committee on
			 Finance
		
		A BILL
		To establish a commission to develop a national strategy
		  and recommendations for reducing fatalities resulting from child abuse and
		  neglect.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Protect our Kids Act of
			 2012.
		2.FindingsCongress finds that—
			(1)deaths from child
			 abuse and neglect are preventable;
			(2)deaths from child
			 abuse and neglect are significantly underreported and there is no national
			 standard for reporting such deaths;
			(3)according to the
			 Child Maltreatment Report of 2011, in fiscal year 2011, 1,545 children in the
			 United States are reported to have died from child abuse and neglect, and many
			 experts believe that the actual number may be significantly more;
			(4)over 42 percent of
			 the number of children in the United States who die from abuse are under the
			 age of 1, and almost 82 percent are under the age of 4;
			(5)of the children who died in fiscal year
			 2011, 70 percent suffered neglect either exclusively or in combination with
			 another maltreatment type and 48 percent suffered physical abuse either
			 exclusively or in combination;
			(6)increased
			 understanding of deaths from child abuse and neglect can lead to improvement in
			 agency systems and practices to protect children and prevent child abuse and
			 neglect; and
			(7)Congress in recent years has taken a number
			 of steps to reduce child fatalities from abuse and neglect, such as—
				(A)providing States with flexibility through
			 the Child and Family Services Improvement and Innovation Act of 2011 to operate
			 child welfare demonstration projects to test services focused on preventing
			 abuse and neglect and ensuring that children remain safely in their own
			 homes;
				(B)providing funding through the Child and
			 Family Services Improvement Act of 2006 for services and activities to enhance
			 the safety of children who are at risk of being placed in foster care as a
			 result of a parent's substance abuse;
				(C)providing funding through the Fostering
			 Connections to Success and Increasing Adoptions Act of 2008 for grants to
			 facilitate activities such as family group decisionmaking meetings and
			 residential family treatment programs to support parents in caring for their
			 children; and
				(D)requiring States through the Child and
			 Family Services Improvement and Innovation Act of 2011 to describe how they
			 will improve the quality of data collected on fatalities from child abuse and
			 neglect.
				3.Establishment of
			 commission
			(a)EstablishmentThere
			 is established the Commission to Eliminate Child Abuse and Neglect Fatalities
			 (in this Act referred to as the Commission).
			(b)Membership
				(1)Composition
					(A)MembersThe Commission shall be composed of 12
			 members, of whom—
						(i)6 shall be appointed by the
			 President;
						(ii)2
			 shall be appointed by the Speaker of the House of Representatives;
						(iii)1
			 shall be appointed by the minority leader of the House of
			 Representatives;
						(iv)2
			 shall be appointed by the majority leader of the Senate; and
						(v)1
			 shall be appointed by the minority leader of the Senate.
						(B)QualificationsEach
			 member appointed under subparagraph (A) shall have experience in one or more of
			 the following areas:
						(i)child welfare administration;
						(ii)child welfare
			 research;
						(iii)child
			 development;
						(iv)legislation, including legislation
			 involving child welfare matters;
						(v)trauma and crisis
			 intervention;
						(vi)pediatrics;
						(vii)psychology and
			 mental health;
						(viii)emergency
			 medicine;
						(ix)forensic
			 pathology or medical investigation of injury and fatality;
						(x)social work with
			 field experience;
						(xi)academia at an
			 institution of higher education, as that term is defined in section 101 of the
			 Higher Education Act of 1965 (20 U.S.C. 1001), with a focus on one or more of
			 the other areas listed under this subparagraph;
						(xii)law enforcement, with experience handling
			 child abuse and neglect matters;
						(xiii)civil law, with experience handling child
			 abuse and neglect matters;
						(xiv)criminal law, with experience handling
			 child abuse and neglect matters;
						(xv)substance abuse
			 treatment;
						(xvi)education at an
			 elementary school or secondary school, as those terms are defined in section
			 9101 of the Elementary and Secondary Education Act of 1965 (20 U.S.C.
			 7801);
						(xvii)epidemiology;
			 and
						(xviii)computer
			 science or software engineering with a background in interoperability
			 standards.
						(C)Diversity of
			 qualificationsIn making
			 appointments to the Commission under subparagraph (A), the President and the
			 congressional leaders shall make every effort to select individuals whose
			 qualifications are not already represented by other members of the
			 Commission.
					(2)DateThe
			 appointments of the members of the Commission shall be made not later than 90
			 days after the date of enactment of this Act.
				(c)Period of
			 appointment; vacanciesMembers shall be appointed for the life of
			 the Commission. Any vacancy in the Commission shall not affect its powers, but
			 shall be filled in the same manner as the original appointment.
			(d)Initial
			 meetingNot later than 60 days after the date on which a majority
			 of the members of the Commission have been appointed, the Commission shall hold
			 its first meeting.
			(e)MeetingsThe
			 Commission shall meet at the call of the Chairperson.
			(f)QuorumA
			 majority of the members of the Commission shall constitute a quorum, but a
			 lesser number of members may hold hearings.
			(g)ChairpersonThe
			 President shall select a Chairperson for the Commission from among its
			 members.
			4.Duties of the
			 commission
			(a)Study
				(1)In
			 generalThe Commission shall
			 conduct a thorough study on the use of child protective services and child
			 welfare services funded under title IV and subtitle A of title XX of the Social
			 Security Act to reduce fatalities from child abuse and neglect.
				(2)Matters
			 studiedThe matters studied by the Commission shall
			 include—
					(A)the effectiveness
			 of the services described in paragraph (1) and best practices in preventing
			 child and youth fatalities that are intentionally caused or that occur due to
			 negligence, neglect, or a failure to exercise proper care;
					(B)the effectiveness of Federal, State, and
			 local policies and systems within such services aimed at collecting accurate,
			 uniform data on child fatalities in a coordinated fashion, including the
			 identification of the most and least effective policies and systems in
			 practice;
					(C)the current (as of
			 the date of the study) barriers to preventing fatalities from child abuse and
			 neglect, and how to improve efficiency to improve child welfare
			 outcomes;
					(D)trends in demographic and other risk
			 factors that are predictive of or correlated with child maltreatment, such as
			 age of the child, child behavior, family structure, parental stress, and
			 poverty;
					(E)methods of prioritizing child abuse and
			 neglect prevention within such services for families with the highest need;
			 and
					(F)methods of
			 improving data collection and utilization, such as increasing interoperability
			 among State and local and other data systems.
					(3)Materials
			 studiedThe Commission shall
			 review—
					(A)all current (as of
			 the date of the study) research and documentation, including the National
			 Survey of Child and Adolescent Well-Being and research and recommendations from
			 the Government Accountability Office, to identify lessons, solutions, and
			 needed improvements related to reducing fatalities from child abuse and
			 neglect; and
					(B)recommendations
			 from the Advisory Board on Child Abuse and Neglect.
					(b)CoordinationThe
			 Commission shall provide opportunities for graduate and doctoral students to
			 coordinate research with the Commission.
			(c)RecommendationsThe Commission shall—
				(1)develop
			 recommendations to reduce fatalities from child abuse and neglect for Federal,
			 State, and local agencies, and private sector and nonprofit organizations,
			 including recommendations to implement a comprehensive national strategy for
			 such purpose; and
				(2)develop guidelines for the type of
			 information that should be tracked to improve interventions to prevent
			 fatalities from child abuse and neglect.
				(d)Report
				(1)In
			 generalNot later than 2
			 years after the date on which a majority of the members of the Commission have
			 been appointed, the Commission shall submit a report to the President and
			 Congress, which shall contain a detailed statement of the findings and
			 conclusions of the Commission, together with its recommendations for such
			 legislation and administrative actions as it considers appropriate.
				(2)ExtensionThe
			 President may extend the date on which the report described in paragraph (1)
			 shall be submitted by an additional 1 year.
				(3)Online
			 accessThe Commission shall make the report under paragraph (1)
			 available on the publicly available Internet Web site of the Department of
			 Health and Human Services.
				5.Powers of the
			 commission
			(a)Hearings
				(1)In
			 generalThe Commission may hold such hearings, sit and act at
			 such times and places, take such testimony, and receive such evidence as the
			 Commission considers advisable to carry out this Act.
				(2)LocationThe
			 location of hearings under paragraph (1) shall include—
					(A)areas with high
			 fatality rates from child abuse and neglect; and
					(B)areas that have
			 shown a decrease in fatalities from child abuse and neglect.
					(3)SubjectThe
			 Commission shall hold hearings under paragraph (1)—
					(A)to examine the
			 Federal, State, and local policies and available resources that affect
			 fatalities from child abuse and neglect; and
					(B)to explore the
			 matters studied under section 4(a)(2).
					(b)Information from
			 federal agenciesThe Commission may secure directly from any
			 Federal department or agency such information as the Commission considers
			 necessary to carry out this Act. Upon request of the Chairperson of the
			 Commission, the head of such department or agency shall furnish such
			 information to the Commission.
			(c)Postal
			 servicesThe Commission may use the United States mails in the
			 same manner and under the same conditions as other departments and agencies of
			 the Federal Government.
			(d)GiftsThe
			 Commission may accept, use, and dispose of gifts or donations of services or
			 property.
			6.Commission
			 personnel matters
			(a)Travel
			 expensesThe members of the Commission shall be allowed travel
			 expenses, including per diem in lieu of subsistence, at rates authorized for
			 employees of agencies under subchapter I of chapter 57 of title 5, United
			 States Code, while away from their homes or regular places of business in the
			 performance of services for the Commission.
			(b)Staff
				(1)In
			 generalThe Chairperson of the Commission may, without regard to
			 the civil service laws and regulations, appoint and terminate an executive
			 director and such other additional personnel as may be necessary to enable the
			 Commission to perform its duties. The employment of an executive director shall
			 be subject to confirmation by the Commission.
				(2)CompensationThe
			 Chairperson of the Commission may fix the compensation of the executive
			 director and other personnel without regard to chapter 51 and subchapter III of
			 chapter 53 of title 5, United States Code, relating to classification of
			 positions and General Schedule pay rates, except that the rate of pay for the
			 executive director and other personnel may not exceed the rate payable for
			 level V of the Executive Schedule under section 5316 of such title.
				(c)Detail of
			 government employeesAt the discretion of the relevant agency,
			 any Federal Government employee may be detailed to the Commission without
			 reimbursement, and such detail shall be without interruption or loss of civil
			 service status or privilege.
			(d)Procurement of
			 temporary and intermittent servicesThe Chairperson of the
			 Commission may procure temporary and intermittent services under section
			 3109(b) of title 5, United States Code, at rates for individuals that do not
			 exceed the daily equivalent of the annual rate of basic pay prescribed for
			 level V of the Executive Schedule under section 5316 of such title.
			7.Termination of
			 the commissionThe Commission
			 shall terminate on the earlier of—
			(1)the 30th day after the date on which the
			 Commission submits its report under section 4(d); or
			(2)the date that is 3 years after the initial
			 meeting under section 3(d).
			8.Federal agency
			 responseNot later than 6
			 months after the submission of the report required under section 4(d), any
			 Federal agency that is affected by a recommendation described in the report
			 shall submit to Congress a report containing the response of the Federal agency
			 to the recommendation and the plans of the Federal agency to address the
			 recommendation.
		9.Adjustment to the
			 TANF Contingency Fund for State Welfare Programs
			(a)In
			 generalSection 403(b)(2) of
			 the Social Security Act (42 U.S.C. 603(b)(2)) is amended by striking for
			 fiscal years 2011 and 2012 and all that follows through the end of the
			 paragraph and inserting for fiscal years 2013 and 2014 such sums as are
			 necessary for payment to the Fund in a total amount not to exceed $612,000,000
			 for each fiscal year, of which $2,000,000 shall be reserved for carrying out
			 the activities of the commission established by the Protect our Kids Act of
			 2012 to reduce fatalities resulting from child abuse and
			 neglect.
			(b)Prevention of
			 duplicate appropriations for fiscal year 2013Expenditures made pursuant to section 148
			 of the Continuing Appropriations Resolution, 2013, for fiscal year 2013, shall
			 be charged to the applicable appropriation provided by the amendments made by
			 this section for such fiscal year.
			
